Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-13-00272-CV

                    IN RE QR FIRE PROTECTION, INC. and Ari BIMSTEIN

                                           Original Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 15, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 29, 2013, Relators QR Fire Protection, Inc. and Ari Bimstein filed a petition for

writ of mandamus and an emergency motion for temporary relief complaining of the trial court’s

Order on Petitioner’s Motion to Compel and Order on QR Fire Protection, Inc.’s Motion to

Quash and For Protective Order. On May 1, 2013, this court issued an order denying without

prejudice the petition for writ of mandamus and indicated that an opinion will follow. However,

on May 3, 2013, Relators filed an amended petition for writ of mandamus, an amended

emergency motion for temporary relief, and an amended record. Therefore, we withdraw the

order dated May 1, 2013.



1
  This proceeding arises out of Cause No. 2009-CVH-000345-D4, In the Matter of the Marriage of Linda Rae
Bimstein and Ari Bimstein, pending in the 406th Judicial District Court, Webb County, Texas, the Honorable Oscar
J. Hale, Jr. presiding.
                                                                                   04-13-00272-CV


       The court has considered Relators’ amended petition for writ of mandamus and is of the

opinion that Relators are not entitled to the relief sought. Accordingly, the amended petition for

writ of mandamus and the amended emergency motion for temporary relief are DENIED. See

TEX. R. APP. P. 52.8(a).

                                                     PER CURIAM




                                               -2-